United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rahway, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1780
Issued: February 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 2008 appellant timely appealed the May 15, 2008 merit decision of the
Office of Workers’ Compensation Programs, which denied her claim for recurrence of disability.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of
appellant’s claim.
ISSUE
The issue is whether appellant sustained a recurrence of disability on June 5, 2000,
causally related to her October 22, 1996 employment injury.

FACTUAL HISTORY
This case was previously before the Board. Appellant, a 53-year-old former letter carrier,
has an accepted claim for fracture of the right (distal) fibula (xxxxxx781), which occurred on
October 22, 1996.1 She returned to work in a limited-duty capacity on December 2, 1996.2
Effective March 27, 1997, appellant was released to resume her regular duties. However, there
is no clear indication from the record that she returned to her regular duties at that time. In a
July 9, 1997 report, Dr. Thomas E. Helbig, a Board-certified orthopedic surgeon, indicated that
appellant had “only returned to full duty as a letter carrier two-weeks ago.” But since that time,
appellant experienced increased pain at the front and back of her right ankle. Dr. Helbig
diagnosed right Achilles tendinitis. As of August 6, 1997, appellant’s treating physician,
Dr. Lukenda, advised her to continue light-duty work due to problems with her right lower
extremity. No specific limitations were provided.
On August 18, 1997 appellant was involved in an employment-related motor vehicle
accident. She was a passenger in a U.S. Postal Service vehicle that was rear-ended by another
motorist. This latter injury was accepted for cervical and lumbosacral sprains. With respect to
appellant’s cervical and lumbar conditions, Dr. Lukenda advised that she could return to work
effective October 20, 1997. He restricted appellant to 10 pounds lifting/carrying, three hours
standing, three hours walking, two hours climbing and no kneeling, bending/stooping, twisting or
pushing/pulling. Dr. Lukenda also indicated that appellant could sit for eight hours, perform
eight hours of fine manipulation, two hours simple grasping, three hours reaching above
shoulder, two hours driving and two hours operating machinery.3
When Dr. Lukenda saw appellant on November 25, 1997, he indicated that appellant
should not walk more than one hour per day due to right Achilles tendinitis. He also indicated
that standing should not exceed three hours per day. On December 18, 1997 Dr. Lukenda added
a lifting restriction of 10 pounds, but this was already in place with respect to appellant’s cervical
and lumbar conditions. On February 11, 1998 appellant was seen for right Achilles pain and
depression. The treatment notes indicate physical therapy for three weeks and unspecified “light
duty.” Dr. Lukenda’s March 11, 1998 treatment notes indicated that appellant was again seen for
depression and her right Achilles problem. He prescribed pain medication and restricted
appellant’s “carry” duties to three hours a day for two weeks. Treatment notes for May 4,
July 13 and November 3, 1998 indicated ongoing complaints of neck and right ankle pain. The
November 3, 1998 treatment note indicated appellant’s neck was tender to the touch. Imaging
1

Appellant subsequently developed right Achilles tendinitis. Her treating physician, Dr. Kevin E. Lukenda, a
Board-certified family practitioner, attributed the Achilles tendinitis to her October 22, 1996 right ankle fracture.
However, the Office has not formally accepted this condition as arising from the October 22, 1996 employment
injury.
2

The position was sedentary and required appellant to handle return-to-sender, forwarding and carrier endorsed
mail. Her restrictions included no lifting and no walking or standing for extended periods. As of February 12, 1997,
appellant’s right ankle fracture had healed and her restrictions were relaxed, allowing her to perform inner city
collection of blue boxes and one hour of walking.
3

He also imposed environmental restrictions with respect to exposure to extreme temperature, high humidity,
chemicals/solvents, fumes/dust and noise.

2

studies were ordered for the cervical spine and she was advised “no duty carry mail three
[weeks].” Almost a year lapsed before appellant was next seen on October 11, 1999 regarding
kidney stones.
The treatment notes indicated that a stent was to be removed on
October 18, 1999. However, there was no specific reference to appellant’s cervical or right ankle
condition. On November 2, 1999 appellant returned to Dr. Lukenda for follow-up regarding her
kidney stones. The treatment notes also reflect that she complained of recurring shoulder and
ankle pain as well as depression and stress. The remainder of the November 2, 1999 treatment
notes is illegible.
On June 27, 2000 appellant filed a claim for recurrence of disability with respect to her
October 22, 1996 right ankle injury. She was reportedly disabled for work beginning
June 5, 2000. Despite the Office’s request, appellant did not submit any evidence concerning her
particular job duties at the time of her June 5, 2000 work stoppage. And the only
contemporaneous medical evidence provided was an August 29, 2000 progress note from
Dr. Lukenda indicating that appellant was unable to work at the employing establishment due to
chronic neck and right ankle pain. The Office denied appellant’s recurrence claim by decision
dated May 9, 2001.4
The Office subsequently received an April 9, 2001 statement, from Edward H. Honchen,
supervisor, customer service at the Rahway facility where appellant had worked. Mr. Honchen
stated that “at no time did [appellant] ever exceed her doctor’s limitations.” He referenced
Dr. Lukenda’s October 13, 1997 duty status report (Form CA-17), noting that appellant could
lift/carry 10 pounds and walk for three hours per day. Mr. Honchen also stated that appellant
never left the building to do carrier functions. He noted that appellant occasionally transported
box mail to the branches, but she primarily performed office duties. Mr. Honchen explained that
when appellant returned to work after the accident her restrictions got progressively worse until
she was unable to perform any carrier duties. He further stated that up until the time appellant
completely stopped reporting to work, she was “limited to only sit down office work.”
Mr. Honchen also noted that appellant applied for disability retirement on March 29, 2001.5
In a July 19, 2001 statement, appellant indicated that transporting box mail, as mentioned
by Mr. Honchen in his April 9, 2001 statement, exceeded her doctor’s limitations. In fact, all of
her duties were reportedly over her doctor’s limitations. Appellant also indicated that on
Saturday, June 3, 2000 she had finished setting up and pulling down route 48 and afterwards she
hurt so much that she had to go sit down and relax in the break room. Another carrier reportedly
asked for appellant’s assistance on route 59, but she refused. Appellant indicated that her
supervisor came over to her in the break room and asked why she would not help with route 59.
She said she told the supervisor that she “hurt and ... could not take it any more.” Additionally,
appellant indicated that she was always doing work she should not have been doing and it had
taken its toll.

4

Appellant filed a similar claim for recurrence of disability beginning June 5, 2000 with respect to her August 18,
1997 cervical and lumbosacral sprains (xxxxxx959). This claim was also denied by the Office in a decision dated
May 23, 2001.
5

She was later separated from the employing establishment effective October 23, 2001.

3

On April 10, 2002 appellant requested reconsideration. She challenged Mr. Honchen’s
April 9, 2001 statement regarding the sit down work she allegedly performed prior to her June 5,
2000 work stoppage. Appellant indicated that her doctors wanted her to do this type of work, but
that was not what she had been doing when she left. She also noted that the box mail duties
Mr. Honchen acknowledged she had performed were not within her doctor’s limitations.
According to appellant, her duties also included setting up and pulling down routes and
collections. She also provided a description of various tasks involved in collections, box mail
and setting up and pulling down routes. Appellant indicated that her duties involved a lot of
lifting, bending, standing, walking and twisting. She also reported handling items in excess of
10 pounds. Appellant provided statements from various coworkers attesting to her having
performed the above-mentioned duties until June 5, 2000, when she left work. One coworker,
Joan M. O’Neill, stated that she witnessed appellant setting up and pulling down routes.
According to Ms. O’Neill, appellant also did interstation and collections up until June 5, 2000.
And she specifically stated that appellant was “not only doing sit down work.”
The Office also received additional medical evidence, which included a May 25, 2000
report from Dr. Lukenda, who indicated that appellant was being treated for vascular deficiency
and chronic tendinitis and was unable to carry out her duties. Dr. Lukenda noted that appellant
was restricted to lifting only 10 pounds. He also indicated that appellant could not push a
skid/nutting truck of 1,000 pounds and could not do “continuous bending, lifting, twisting,
walking and etc.” Dr. Lukenda further noted that appellant’s condition was guarded due to the
vascular insufficiency and chronic tendinitis.6 His treatment notes for May 24, 2000 indicated
that appellant was seen for complaints of muscle spasms. The notes also reflect that appellant
needed a letter for work.
Appellant began treatment with a chiropractor on June 5, 2000. Dr. Paul Blank noted that
appellant was involved in a motor vehicle accident in August 1997. He diagnosed cervical disc
degeneration and cervicocranial syndrome and found appellant totally disabled beginning
June 5, 2000.
When appellant was next seen by Dr. Lukenda on June 21, 2000, the treatment notes
reflect that appellant still complained of neck and leg pain. The notes also indicated that she
wanted to stay out of work due to neck pain. That day Dr. Lukenda decided to keep appellant
out of work indefinitely due to cervical pain. He provided a similar note on August 1, 2000,
indicating that appellant was to remain out of work indefinitely due to complaints of severe neck
pain.
Appellant’s chiropractor, Dr. Blank, authored an August 28, 2000 report wherein he
reiterated his diagnosis of cervical disc degeneration and cervicocranial syndrome. Dr. Blank
indicated that appellant was totally disabled from June 5 to August 28, 2000. In relating
appellant’s condition to her employment, he explained that the nature of appellant’s job can
cause exacerbations. However, Dr. Blank did not identify any specific job duties that
purportedly exacerbated appellant’s cervical condition. He also provided work restrictions of no
6

The note was prepared in response to an April 3, 2000 inquiry from the employing establishment regarding
appellant’s work restrictions.

4

prolonged sitting or standing, no prolonged flexion or extension of the head and no lifting over
five pounds.
In an August 30, 2000 report, Dr. Lukenda diagnosed cervical sprain and noted that
appellant’s neck pain was aggravated with work.7
Dr. Douglas Ashendorf, III, a Board-certified physiatrist with a subspecialty in pain
medicine, saw appellant on September 11, 2000. He reported that appellant sustained a fracture
of the right lateral malleolus in October 19996 and subsequently developed chronic Achilles
tendinitis. Dr. Ashendorf also indicated that appellant was involved in an August 1997 motor
vehicle accident. Appellant was reportedly “operating a postal delivery truck ... and was rear
ended.” Dr. Ashendorf stated that appellant had developed “some sort of chronic pain syndrome
in the cervical region and in the right lower extremity.” He saw appellant again on October 9,
2000 and reported that his diagnostic impression of chronic idiopathic pain syndrome was
unchanged.
The Office received additional treatment notes from Dr. Lukenda’s office for the period
of October 2000 to June 2001 and beyond. He continued to keep appellant out of work
indefinitely due to her cervical complaints. Dr. Lukenda’s February 22, 2001 treatment notes
reflect that appellant was receiving psychiatric care on a weekly basis.8 And on June 21, 2001,
appellant reportedly injured her right ankle while walking on her deck at home. She was
diagnosed with right ankle sprain and cervical sprain.
A September 20, 2001 duty status report (Form CA-17) regarding appellant’s cervical
condition noted physical restrictions of 5 pounds lifting/carrying, one hour sitting, one hour
standing, 30 minutes walking, 10 minutes pulling/pushing, no reaching above shoulder and one
hour driving. The physician’s signature is illegible.
By decision dated October 27, 2006, the Office denied modification of the May 9, 2001
decision.
Appellant requested reconsideration on February 6, 2007. She submitted additional
evidence and the Office reviewed the merits of the recurrence claim, but again denied
modification by decision dated April 30, 2007. Appellant filed an appeal with the Board on
November 13, 2007.9 By order dated April 25, 2008, the Board remanded the case to the Office
because the evidence appellant submitted in conjunction with her request for reconsideration was
not included in the record forwarded on appeal. Additionally, the Office’s decision included
several references to appellant’s August 18, 1997 employment injury, but the Office neglected to
incorporate the relevant documentary evidence into the current claim file. Because the record
7

As previously mentioned, Dr. Lukenda’s treatment notes from August 29, 2000 indicated that appellant was
unable to work due to chronic neck and right ankle pain.
8

Beginning January 2, 2001, appellant was under the care of Dr. Alvaro R. Gutierrez, a Board-certified
psychiatrist, and Psychologist Retha A. Buck. Appellant was diagnosed with dysthymic disorder and she
participated in weekly therapy sessions through April 10, 2001.
9

Docket No. 08-311 (issued April 25, 2008).

5

transmitted to the Board did not contain all evidence that the Office relied upon in reaching its
final decision, the Board determined that it could not conduct a full and fair adjudication of
appellant’s recurrence claim. Consequently, the Office’s April 30, 2007 decision denying
modification was set aside and the case remanded to the Office for proper assemblage of the
record, followed by the issuance of an appropriate merit decision.
Evidence referenced by the Office but not part of the record forwarded on appeal
included a March 30, 2007 letter from the employing establishment advising that appellant’s
former postmaster had died and Mr. Honchen had retired. This letter further indicated that two
current employees who previously worked with appellant stated that they never saw her exceed
her restrictions. Reportedly, these two former coworkers wished to remain anonymous.
Appellant responded April 17, 2007, questioning how these unidentified coworkers
purportedly knew what her doctor’s restrictions were when it seemed the employing
establishment did not even know what her restrictions were. She also commented about
Mr. Honchen’s April 9, 2001 statement regarding her occasionally transporting box mail to the
branches. Appellant again stated that branch mail was not within her doctor’s restrictions. She
added that she “was not even supposed (sic) to be out of the building.” Appellant also claimed
that “at no time did the [employing establishment] give [her] a light-duty assignment.”
The previously omitted medical evidence included an additional report from
Dr. Lukenda, an undated report from a psychologist and a March 1, 2006 report from
Dr. Erica N. David, a Board-certified physiatrist.10 Dr. David reported that appellant was a
passenger in a postal truck that was rear-ended by another vehicle on August 18, 1997.
Appellant claimed to have struck her head on the back of the seat. Dr. David also noted that
appellant stopped working in June 2000 and since then her pain decreased because working had
aggravated her symptoms. Nonetheless, her pain persisted. Dr. David diagnosed chronic neck
pain secondary to C4-5 and C5-6 disc bulges. She also diagnosed left carpal tunnel syndrome,
chronic cervical myofascial pain, left C6-7 radiculopathy, right lower cervical radiculitus and
cervicogenic headaches. Dr. David stated that appellant’s symptoms regarding her neck pain,
muscle spasm, headaches and paresthesias were directly related to the August 18, 1997 accident.
However, the carpal tunnel syndrome was not causally related to this accident.
In a February 2, 2007 report, Dr. Lukenda stated that appellant was permanently disabled
by her October 22, 1996 and August 18, 1997 employment injuries. Appellant’s current
diagnoses included chronic Achilles tendinitis, chronic pain secondary to C4-5 and C5-6 disc
bulges, chronic cervical myofascial pain, left radiculopathy, right lower cervical radiculitus and
cervicogenic headaches. Dr. Lukenda also stated there was “spontaneity to [appellant’s]
previous injuries which caused her to leave work on June 5, 2000.” On February 28, 2007
Dr. Lukenda provided work restrictions due to appellant’s August 18, 1997 “back/neck injury.”
He noted that appellant had stopped work on June 5, 2000. The restrictions included no
strenuous activity, no lifting greater than 10 pounds and alternating sit/stand. Dr. Lukenda also

10

The Office mistakenly identified this report as being authored by Dr. David S. Wolkstein, a Board-certified
orthopedic surgeon. While Dr. Wolkstein’s name appears on the letterhead, the signature block identifies Dr. David
as the author.

6

indicated no bending, lifting, twisting or walking, no pulling or setting up, no casing mail, no
reaching, walk less than one hour and driving less than one hour.
In an undated report, Psychologist Martha K. Blanc, Ph.D., advised that she had been
treating appellant in individual psychotherapy on a weekly basis since June 23, 2005. She
indicated that appellant was a former postal worker who suffered work-related injuries while on
the job in 1997. Since appellant’s accident appellant reportedly had been unable to return to
work. Dr. Blanc also reported that appellant was unable to function at preaccident levels in her
personal life. Additionally, she stated that appellant described significant depression clearly
associated with these limitations and with chronic pain ensuing from her injuries. Dr. Blanc
further explained that appellant’s psychotherapy was focused on depression and feelings of loss
associated with these conditions.
After obtaining the relevant evidence and associating it with appellant’s claim file, the
Office reissued its April 30, 2007 decision on May 15, 2008.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.11 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to her work-related
injury or illness is withdrawn -- except when such withdrawal occurs for reasons of misconduct,
nonperformance of job duties or a reduction-in-force -- or when the physical requirements of
such an assignment are altered so that they exceed the employee’s established physical
limitations.12 Moreover, when the claimed recurrence of disability follows a return to light-duty
work, the employee may satisfy her burden of proof by showing a change in the nature and
extent of the injury-related condition such that she was no longer able to perform the light-duty
assignment.13
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, she has the burden of establishing that the recurrence of disability is causally
related to the original injury.14 This burden includes the necessity of furnishing evidence from a
qualified physician who concludes, on the basis of a complete and accurate factual and medical
history, that the condition is causally related to the employment injury.15 The medical evidence

11

20 C.F.R. § 10.5(x) (2008).

12

Id.

13

Theresa L. Andrews, 55 ECAB 719, 722 (2004).

14

20 C.F.R. § 10.104(b); Carmen Gould, 50 ECAB 504 (1999); Helen K. Holt, 50 ECAB 279, 382 (1999);
Robert H. St. Onge, 43 ECAB 1169 (1992).
15

See Helen K. Holt, supra note 14.

7

must demonstrate that the claimed recurrence was caused, precipitated, accelerated or aggravated
by the accepted injury.16
ANALYSIS
Appellant’s counsel argues that the record establishes a change in appellant’s light-duty
assignment. He also contends that there is evidence of a worsening of her employment-related
condition. Regarding the alleged change in light duty, counsel relies on Ms. O’Neill’s March 6,
2002 statement regarding appellant’s job duties. As to the claimed worsening of appellant’s
employment-related condition, counsel cites Dr. David’s March 1, 2006 report and
Dr. Lukenda’s February 2, 2007 report.
Appellant claims that prior to her June 5, 2000 work stoppage she had been performing
various duties including mailbox collections, setting up and pulling down mail routes and
transporting box mail to various employing establishment branches. And according to appellant,
all of her assigned duties exceeded her doctor’s limitations. Ms. O’Neill and several other
coworkers substantiated appellant’s various statements concerning the duties she performed prior
to June 5, 2000. This evidence contradicts Mr. Honchen’s April 9, 2001 statement that appellant
was “limited to only sit down office work.” In her July 19, 2001 statement, appellant claimed
that on June 3, 2000 she was unable to continue working after setting up and pulling down route
48. Appellant reportedly told her supervisor she was “hurt and ... could not take it any more.”
It is clear from the record that appellant had not been performing her regular letter carrier
duties when she stopped working on June 5, 2000. But less obvious are the specific physical
limitations that were allegedly in place at that time relative to appellant’s October 22, 1996 right
ankle injury. It is not apparent from the record how her right ankle injury interfered with her
ability to continue casing mail on or about June 3, 2000.
Appellant claimed that her doctors wanted her to perform sit down work and that she
should not have been working outside the building. This assertion, however, is not supported by
the record. In a May 25, 2000 report, Dr. Lukenda indicated he was treating appellant for
vascular deficiency and chronic tendinitis and that she was unable to carry out her duties.17
Dr. Lukenda restricted appellant to lifting only 10 pounds. He further indicated that appellant
could not push a skid/nutting truck of 1,000 pounds and she could not do “continuous bending,
lifting, twisting, walking, etc.” But Dr. Lukenda did not explain the basis for his opinion and
when he saw appellant the previous day, May 24, 2000, his notes only reflected complaints of
nonspecific muscle spasms. The May 24, 2000 treatment notes also indicated that appellant
needed a letter for work. Approximately one month later, Dr. Lukenda indicated that appellant
was out of work indefinitely due to cervical pain. This evidence does not establish that appellant
was limited to performing only sit down work indoors. The record does not clearly delineate
limitations imposed with respect to appellant’s right ankle versus those related to her diagnosed
cervical condition. Thus, there is no reliable benchmark regarding appellant’s ankle-related
physical limitations at the time she stopped work on June 5, 2000.
16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (June 1995).

17

This particular report did not identify the location of the diagnosed “vascular deficiency and chronic tendinitis.”

8

Without an accurate reference point for determining appellant’s ankle-related physical
limitations, one cannot logically or reasonably conclude that there was a change in appellant’s
light-duty assignment. Moreover, the medical evidence indicates that appellant’s cervical
condition posed a greater impediment than her right ankle injury.18 Accordingly, the Board finds
that appellant failed to establish that her light-duty assignment was changed such that it exceeded
her established physical limitations relative to her employment-related right ankle injury of
October 22, 1996.
As previously noted, appellant’s counsel also argues that there is evidence of a worsening
of her employment-related condition. Counsel relies on the recent reports of Dr. Lukenda and
Dr. David. With respect to Dr. David’s March 1, 2006 report, the Board notes that this particular
report does not reference appellant’s October 22, 1996 right ankle fracture. Dr. David also failed
to mention appellant’s specific employment history. She identified appellant as merely a U.S.
“postal worker.” Dr. David expressed no awareness of appellant’s regular letter carrier duties or
any modified duties she performed on or about June 5, 2000. Although she noted that appellant
had stopped working, she did not specifically address whether appellant was disabled form any
or all gainful employment. As Dr. David’s March 1, 2006 report does not even mention
appellant’s right ankle fracture, it is clearly of limited probative value with respect to the issue of
whether appellant sustained a recurrence of disability causally related to her October 22, 1996
employment injury.19
Counsel’s reliance on Dr. Lukenda’s February 2, 2007 report is similarly misplaced.
Dr. Lukenda stated that appellant was permanently disabled by her October 22, 1996 and
August 18, 1997 employment injuries. And the so-called “spontaneity” of these previous
injuries caused appellant to leave work on June 5, 2000. Dr. Lukenda’s latest report is belied by
his treatment notes from June and August 2000, which clearly indicated that appellant’s work
stoppage, was a function of her cervical complaints.
The Board further notes that the Office has not accepted Achilles tendinitis, chronic pain
syndrome or a psychiatric disorder as being causally related to appellant’s October 22, 1996
employment injury.20 Where appellant claims that a condition not accepted or approved by the

18

When she stopped work on June 5, 2000, appellant immediately sought treatment from a chiropractor for her
cervical condition.
19

Dr. Blanc’s diagnosis of pain-related depression is also of limited probative value. She too did not even
acknowledge appellant’s October 22, 1996 right ankle fracture. Dr. Blanc also incorrectly reported that appellant
had been unable to return to work since her 1997 accident.
20

In September 2000, Dr. Ashendorf diagnosed idiopathic pain syndrome, which by definition is of uncertain
etiology. And as previously mentioned, Dr. Blanc’s undated psychological report mentioned a 1997 accident, but
did not reference appellant’s October 22, 1996 employment injury. Supra note 18. The psychiatric care appellant
previously received beginning January 2, 2001 was also related to her “considerable pain as the result of a car
accident.” These earlier records include only a passing reference to an employment-related ankle injury.

9

Office was due to her employment injury, she bears the burden of proof to establish that the
condition is causally related to the employment injury.21 Assuming arguendo that appellant’s
right Achilles tendinitis is causally related to her October 22, 1996 employment injury, she
nonetheless failed to establish a recurrence of disability beginning June 5, 2000. The medical
evidence of record does not establish that appellant’s right ankle condition disabled her from
performing any or all work as of June 5, 2000.
CONCLUSION
Appellant failed to establish that she sustained a recurrence of disability on June 5, 2000,
causally related to her October 22, 1996 right ankle injury.
ORDER
IT IS HEREBY ORDERED THAT the May 15, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 9, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
21

Jaja K. Asaramo, 55 ECAB 200, 204 (2004). Causal relationship is a medical question, which generally
requires rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factors must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factors. Id. The fact that the etiology of a disease or
condition is unknown or obscure does not relieve an employee of the burden of establishing a causal relationship by
the weight of the medical evidence nor does it shift the burden of proof to the Office to disprove an employment
relationship. Judith J. Montage, 48 ECAB 292, 294-95 (1997).

10

